In re Commissioner of Administration Kristy Nichols; Department of Health and Hospitals Secretary Kathy H. Kliebert; Director of State Purchasing Sandra Gil-len; Louisiana Department of Health and Hospitals; State of Louisiana'; State of Louisiana Division of Administration; State of Louisiana Governor Honorable Bobby Jindal; State of Louisiana Office of State Purchasing; — Defendant^); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 621271; to the Court of Appeal, First Circuit, No. 2013 CW 2118R. '
Denied.
WEIMER, J., would grant.